POWELL, Senior Judge,
dissenting:
I dissent. The majority holding in this case appears to me to turn on the defense’s failure to establish a “required” reasonable (subjective) expectation of privacy in the premises searched. The responsibility to discharge this burden of proof thus involves a procedural question. I am unable to conclude from United States v. Miller, 13 M.J. 75 (C.M.A.1982); United States v. Sanford, 12 M.J. 170 (C.M.A.1981); and United States v. Cordero, 11 M.J. 210 (C.M.A.1981); and Mil.R.Evid. 311, that the parties to this trial held 24-27 August 1981 were on notice that this burden was to be discharged by the defense. As was done in United States v. Salvucci, 448 U.S. 83, 100 S.Ct. 2547, 65 L.Ed.2d 619 (1980), I would order a rehearing to afford the accused an opportunity to fully show what, if any, expectation of privacy he maintained in the premises searched.